DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/09/2021.  These drawings are acceptable.
Response to Amendment
This notice of allowance is responsive to the amendment filed 06/09/2021. As directed by the amendment, claims 1-5, 7-8, 10-13 and 16-18 have been amended, claims 6, 9, 14-15 and 19 have been cancelled. Thus, claims 1-5, 7-8, 10-13 and 16-18 are presently pending. 
The amendment to the specification is hereby acknowledged and will be entered. 
Response to Arguments
Applicant’s arguments, see page 12-26 of the response filed 06/09/2021 with respect to prior art rejections of 03/02/2021 have been fully considered and are persuasive.  The rejections of 03/02/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-8, 10-13 and 16-18 are allowed and have been renumbered to claims 1-14 in the same order.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Daniel Warren on 06/15/2021.
The application has been amended as follows: 
In the claims:
Claim 18:  lines 1-2:    
A non-transitory computer readable medium comprising a computer program product containing instruction that, when executed, will configure a data processing apparatus to:

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        June 15, 2021